It is said in the majority opinion, "If a duly proposed amendment to the State Constitution does not in terms so plainly, palpably and inevitably violate some command or limitation of the Federal Constitution as to make the text of the proposed amendment necessarily void as an entirety, its submission to the voters should not be enjoined, as the State has a right to its operation to the extent that it does not violate paramount law, if it is adopted." To this, I agree.
The proposed amendment would, however, exempt from taxation the homestead of one who is a citizen and resident of this State but not that of a resident who happens not to be a citizen of the State, although in all other respects their situations and conditions are identical. This is not equal protection of the law. It is, therefore, violative of Section 2 of Article IV and of the Fourteenth Amendment to Section 1 of the Federal Constitution.
In application it must further violate theFourteenth Amendment to the Federal Constitution. "A" owns a store building valued at $4,000.00. "B" owns a residence in the same city block valued at $4,000.00, which he rents, or hopes *Page 716 
to rent. "C" owns a residence in the same block of the same value which he uses as a home for himself and family. They are all freeholders. A bond election is held. Each freeholder in the taxing district votes on the question of issuing bonds. The bond issue is authorized. The real estate of "A" and "B" is taxed to pay the bonds. The real estate of "C," merely because of the use to which it is subjected, is exempt from the tax. This is not equal protection of the law.
Much could be written and many authorities cited in pointing out other fatal infirmities of the proposed amendment, but as those above mentioned so obviously destroy the validity of the proposal, it becomes unnecessary to discuss other defects and to cite authorities in support of the conclusion that the proposed amendment if adopted by a vote of the electors would be entirely inoperative. It, therefore, follows that the expenditure of public funds incident to the useless publication should be enjoined.
Therefore, I think the order appealed from should be affirmed.